*655Opinion by
Haralson, J.
*654The proceedings in this case were had upon a petition filed by the appellant, Laura G. Clements, addressed to the Chancellor, asking that the sale of certain lands by the register of the Chancery Court of Tuscaloosa county be vacated and set aside, upon the ground of inadequacy of price. The appellees who were the purchasers at said sale also filed a motion to confirm the sale.
The cause was submitted upon the petition of the appellant, the motion of the appellee, and the affidavits supporting them.
On the "submission of the cause, the chancellor ren*655dered a decree confirming the sale. From this decree the present appeal is prosecuted.
The decree of the chancellor is affirmed.